Citation Nr: 1030516	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for seizure disorder with headaches, from August 20, 2004 through 
January 4, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
seizure disorder with headaches, since January 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty for training from January 1975 
to May 1975, and on active duty from December 1975 through May 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The RO's September 2005 rating decision granted service 
connection at a 10 percent disability rating for seizure disorder 
with headaches, effective from August 20, 2004.  The Veteran 
subsequently appealed this decision seeking an increased initial 
disability rating.  

In February 2007, the RO issued a rating decision that granted a 
20 percent disability rating for the Veteran's seizure disorder 
with headaches, effective from January 5, 2007.  The Veteran 
continues to seek a higher initial disability rating in this 
matter.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

For the reasons indicated below, the appeal must again be 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The Veteran is seeking entitlement to an increased evaluation for 
his service-connected seizure disorder with headaches.  After 
reviewing the Veteran's claims file, the Board finds there is a 
further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

A May 2010 VA treatment report noted that the Veteran had been 
hospitalized the week before at a local emergency department for 
multiple grand mal seizures.  These treatment records do not 
appear in the Veteran's claims folder.  Accordingly, the RO, with 
the assistance of the Veteran, should attempt to obtain these 
records.

Since the RO's April 2010 supplemental statement of the case, 
additional evidence has been received which has not previously 
been considered by the RO in adjudicating the issues on appeal.  
Although some of this additional evidence was submitted with a 
waiver of RO consideration, significant amounts of it was not, 
including treatment records received from the Minnesota 
Department of Corrections and a February 2010 statement from a 
motel employee indicating that the Veteran had requested his 
physical assistance following a seizure attack that same month.  
Accordingly, the Board must return this matter to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2009).

Finally, in a June 2010 letter, the Veteran indicated that he 
wanted to have a personal hearing before the Board.  Under the 
circumstances in this case, the RO should attempt to clarify the 
Veteran's intentions regarding a hearing in this matter.  See 38 
U.S.C.A. § 7107(b) (West 2002) (noting that the Board may only 
decide an appeal after affording the Veteran an opportunity for a 
hearing); see also 38 C.F.R. §§ 20.700 (a), 20.703 (2009).  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his seizure disorder with 
headaches since February 2010, including 
his admission to a local emergency 
department following multiple grand mal 
seizures in May 2010.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must attempt to clarify the 
Veteran's requested personal hearing before 
the Board.  If the Veteran continues to 
desire a hearing, the RO must place the 
Veteran's name on the appropriate docket 
for the hearing type requested, according 
to the date of his request for such a 
hearing.  

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issues on appeal, with consideration of all 
evidence received since the April 2010 
supplemental statement of the case.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate review.  



No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


